June 16, 2016




THE STATE OF TEXAS                                                   §
                                                                     §
V.                                                                   §
                                                                     §
CHARLES       E. BROWNLOW JR.                                        §
                                                                     §
STATE   ID No.: TX-054:31746                                         §
                                           JUDGMENT OF CONVICTION BY JURY
                                                                      Date Judgment
Judge Presiding:       HoN. B. Michael Chitty                         Entered:               05/20/2016
                      Erleigh Norville Wiley                          Attorney for           Maxwell Peck
Attorney for State:   Marc Moffitt, Bryan Slabotsky                   Defendant:             Keri Mallon
Offense for which Defendant Convicted:

CAPITAL MURDER
Charging Instrument:                                                  Statute for Offense:
Indictment                                                             19.03
Date of Offense:
10/28/2013
Degree of Offense:                                                   Plea to Offense:
Capital Felony                                                       Not Guilt
Verdict of Jury:                                                     Findings on Deadly Weapon:
Guilty                                                               Yes, a Firearm
Plea to 1st Enhancement                                       Plea to 2nd Enhancement/Habitual
Paragraph:                                                    Para ra h:
Findings on 1st Enhancement                                   Findings on 2nd Enhancement/Habitual
Paragraph:                                                    Para ra h:
Punished Assessed by~                           Date Sentence Imposed:                      Date Sentence to Commence:
Jury                                            05/20/2016                                  05/20/2016
Punishment and Place of
Confinement:                   Death- Institutional Division, TDCJ

                                             THIS SENTENCE SHALL RUN CONCURRENTLY.

        0   SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR YEARS.
Fine:                           Court Costs: Restitution:  Restitution Payable to:
$n/a                            $0.00        $n/a

    UAttachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE GRIM. PROC. chapter 62.
The age of the victim at the time of the offense was n/a .
                 If Defendant is to serve sentence in TDCJ, enter incarceration periods in chronological order.
                 From 10/28/2013 to 05/20/2016


Time             If Defendant is to serve sentence in county jail or is given credit toward fine and costs, enter days credited below.
Credited:         DAYS NOTES: N/A
All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below
by reference.
          This cause was called for trial in Kaufman County, Texas. The State appeared by her District Attorney.
          Counsel/ Waiver of Counsel (select one)
[X] Defendant appeared in person with Counsel.
[ ] Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
          It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging instrument.
Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the jury, and
Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and ORDERED it entered upon the minutes of the Court.
            Punishment Assessed by Jury I Court I No election (select one)                              •
 [X] Jury . Defend~nt entered a plea and filed a written election I? have the jury assess punishment.'! The jury heard evidence relative to
 ~he questb1on of p~n1shment. The ~ourt charged .the Jury and 1t retired to consider the question of pun~hment. After due deliberation the
 JUry was rough! mto Court, and, m open court, 1! returned its verdict as indicated above.              !                              '
 0 Court. Defendant elected to have the Court assess punishment. After hearing evidence relativ~ to the question of punishme t th
 Court asse~sed Defendant's punishment as indicated above.                                                                           n' e
 0 N~ Election. De~endant d1? not file a written election as to whether the judge or jury should assess~punishment. After hearing evidence
                                                                                                        1



 relative to the quest1on of punishment, the Court assessed Defendants punishment as indicated above
            The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES . NO DECREES that Defendant is
 GUI~~ of the above offense. The Court FINDS the Presentence Investigation, if so ordered, wa$ done according to the applicabl
 proVISions ofTEX. CODE GRIM. PRoc. art. 42.12 § 9.                                                     :                                e
         And on the 20th of May, 2016 this cause being again called, the .state    appe~red   by her Criminal District Attorney in Kaufman
C~unty, Texas and the defen~ant, Charles E. Brownlow Jr., appeared m person, h1s counsel alsJ being present, and the same jury
bemg c~lled to assess the punishment, evid~nce.was. presented by the State and the defendant fori purpose of assessing punishment,
and hav1.ng heard argument of counsel, agam ret1red 1n char~e of the pro~er officer to consider thei~ verdict, and afterward were again
brought 1~to cou~ by th~ proper offi~er, the defendant a~d h1s counsel be1ng present, and in due form of law returned into open court
the followtng verdict, whtch was received by the Court as 1s here and now entered upon the minutes     Mthe Court, to-wit:
                                                                                                       I
         SPECIAL ISSUE NO. 1                                                                           .

          Do you find by a preponderance of the evidence that the Defendant Charles E. Brow~low Jr., is a person with mental
retardation/intellectual disability?                                       '

         ANSWER: NO


         SPECIAL ISSUE NO. 2

          Do you find from the evidence beyond a reasonable doubt that there is a probability that th~ Defendant, Charles E. Brownlow
Jr., would commit criminal acts of violence that would constitute a continuing threat to society?    :

         ANSWER: YES

         SPECIAL ISSUE NO. 3

         Do you find, taking into consideration all of the evidence, including the circumstances of the ~ffense, the Defendant's character
and background, and the personal moral culpability of the Defendant, Charles E. Brownlow Jr., that there is a sufficient mitigating
circumstance or circumstances to warrant that a sentence of life imprisonment without parole rather than a death sentence be
imposed?

         ANSWER: NO
                                                                                                        i


           The Court ORDERS Defendant punished as indicated above. The Court ORDERS           Defendan~  to pay all fines, court costs, and
restitution as indicated above.                                                                       ·,
                                                                                                      I
           Punishment Options (select one)                                                            !
[X] Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of tre State of Texas or the Sheriff of
this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDthat the punishment of the said Defendant is fixed, as set by law, at DEATH and that the State ofTexas do have and recover of and
from the said Defendant all costs in this proceeding incurred for which let execution issue.     i
                                      •                                                                I
        And the defendant betng asked by the Court if sufficient reason existed why the sentence of this Court should not be
pronounced, failed to give such reason; whereupon the Court proceeded, in the presence of the said Defendant and his attorney to
pronounce sentence as follows:                                                                         I
          . WHEREAS,_ the De~endant, CHARLES E. BROWNLOW JR., has been adjudged guilty ofithe offense of CAPITAL MURDER
by the JUry and the Jury havtng further answered: (1) that the Defendant, Charles E. BrownlowlJr., is NOT a person with mental
retardation/intellectual disability; (2) that there IS a probability that the defendant, CHARLES E.!, BROWNLOW Jr., would commit
criminal acts of violence that would constitute a continuing threat to society, and (3) after taking into consideration all of the evidence,
including the circumstances of the offense, the defendant's character and background, and the'i personal moral culpability of the
defendant, CHARLES E. BROWNLOW Jr., that there is NO sufficient mitigating circumstance or ci~cumstances to warrant a sentence
of life imprisonment rather than a death sentence be imposed,
                                                                                                           I
                                                                                                           I

           IT IS THE ORDER AND SENTENCE OF THE COURT that you, CHARLES E. BROWNLOW Jr., having been adjudged to be
guilty of capital murder and whose punishment has been assessed by the verdict of the jury and th:e judgment of this Court at Death,
shall be remanded to the custody of the Sheriff of Kaufman County and transported to and kept in[ the custody of the Director of the
Institutional Division of the Texas Department of Criminal Justice, until some future date to be determined later, upon which day, at
some hour after 6:00 p.m., in a room arranged for the purpose of execution, the said Director, acti~g by and through the executioner
designated by and said Directors provided by law, IS HEREBY COMMANDED, ORDERED, AND DI~ECTED to carry out this sentence
of death by intravenous injection of a substance or substance in a lethal quantity sufficient to cause ~our death and until you are dead,
such procedure to be determined and supervised by the said Director of the Institutional Division of ~he Texas Department of Criminal
Justice.                                                                                               ·

         The Clerk of this Court shall issue this Order of Execution and Death Warrant and deliver tt\e same to the Sheriff of Kaufman
County, Texas, who is hereby ORDERED, upon receipt, to deliver the same to the director of the '[institutional Division of the Texas
Department of Criminal Justice and make due Return thereof showing that the Order of Execution an~ Death Warrant has been served
and delivered as directed.                                                                           ·

        IT IS FINALLY ORDERED that the Director of the Institutional Division of the Texas          De~artment     of Criminal Justice shall
endorse the Sheriffs return showing receipt of this Order of Execution and Death Warrant.

        The Court Orders that the Defendant is given credit noted above on this sentence for the tim:e spent incarcerated.

          It is further ORDERED that the costs to Kaufman County for the payment of this defendant's: court -appointed attorney, if any,
are taxed against this defendant as court costs. The District Clerk is granted leave to amend the ~:;ourt costs to reflect this amount
without the necessity of a further order.                                                            i

                                                                                                               I
       Following the disposition of this cause, the defendant's fingerprints were, in open court, plac~d upon a Judgment Certificate of
Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as part of this ~udgment.

                             1\.-..
        Signed on the_                 __o.._11-------'' 20 I~
                         Z'9 day of __t&{
                                                                                    7
                                                                               / 1-(__../lv
                                                                     JUDGE B. MICHAEL CHITIY
                                   CAUSE NO. 32512-422

THE STATE OF TEXAS                              §         IN THE DISTRICT COURT
                                                §
v.                                              §         422No JUDICIAL DISTRICT
                                                §
CHARLES E. BROWNLOW, JR.                        §         KAUFMAN COUNTY, TEXAS

              ORDER FOR APPOINTMENT OF ATTORNEY ON APPEAL

       The Defendant, CHARLES E. BROWNLOW, JR., having previously been found to be

indigent, and the said Defendant, having been convicted of capital murder and sentenced to death

on May 20,2016,

       It is ORDERED that the Honorable Douglas H. Parks, a regular licensed and practicing

attorney of Texas, is hereby appointed to represent the Defendant in his automatic direct appeal

to the Texas Court of Criminal Appeals

       SIGNED this the 61h day of June, 2016.




                                           B. Michael Chitty, Judge Presiding



                                                                                                 ...,
                                                                            CD
                                                                            -<                   -
                                                                                                 c:::s
                                                                                                             """"'

                                                                            ~r
                                                                                                 G"'
                                                                                         :r                  :f>i=
                                                                                         0       ~           err
                                                                                                             -no
                                                                                         z
                                                                                         c:;;
                                                                                                 :z      -;::t...,..,
                                                                                         }--
                                                                                                   I     m::~~c
                                                                                                 (7\     x:::z::-,
                                                                                         :r              ~n;
                                                                                         c       -o      c.nwrr,
                                                                            0        ICI)        :X         c::n
                                                                                     (Tl:X::
                                                                            rr1      :::0("f1               :zo
                                                                            ~        :X-<        Cf}         ·-~ :::0
                                                                            ....-<                           ·-                                                                                         June 16, 2016


                                     CAUSE NO. 32512-422

THE STATE OF TEXAS                                §         IN THE DISTRICT COURT
                                                  §
v.                                                §         422No JUDICIAL DISTRICT
                                                  §
CHARLES E. BROWNLOW, JR.                          §         KAUFMAN COUNTY, TEXAS

                                     ORDER AND NOTICE

       The above-named Defendant, CHARLES E. BROWNLOW, JR., was convicted of

capital murder and sentenced to death on May 20, 2016. The Court finds that the Defendant is

indigent and desires to have counsel appointed for the purpose of a writ of habeas corpus under

Art. 11.071, Texas Code of Criminal Procedure.

       THEREFORE, the Court hereby appoints the Office of Capital and Forensic Writs and

Director, Benjamin Wolff, as counsel for Defendant to investigate the case, file the appropriate

writ, and represent the Defendant fully. Following the Motion for New Trial, trial counsel are

relieved of their representation of the said Defendant.

       The District Clerk is hereby ordered to forward a copy of this Order and Notice to the

Office of Capital and Forensic Writs and to the Court of Criminal Appeals.

       Appointed counsel's address is as follows:

       Benjamin Wolff
       Office of Capital and Forensic Writs
       1700 N. Congress Avenue, Suite 460
       Stephen F. Austin Building
       Austin, Texas 78701
       (512) 463-8502 -Direct
       (512) 463-8590- Fax
       Benjamin.Wolff@ocfw.texas.gov

       So ORDERED this the 6"' day of June, 20~~




                                              B. Michael Chitty, Judge Presiding

ORDER AND NOTICE                                                                       Solo Page